Citation Nr: 1046972	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-34 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, secondary to a lumbar strain with degenerative disk 
and joint disease.

2.  What evaluation is warranted for a lumbar strain with 
degenerative disk and joint disease?

3.  Entitlement to service connection for memory loss secondary 
to medication for a lumbar strain with degenerative disk and 
joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 
1969. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for a 
cervical disorder and entitlement to a total disability 
rating based on individual unemployability have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for the lumbar 
spine disability and entitlement to service connection for memory 
loss are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Right shoulder capsulitis and tendonitis are aggravated by a 
lumbar strain with degenerative disk and joint disease.




CONCLUSION OF LAW

Right shoulder capsulitis and tendonitis are aggravated by lumbar 
strain with degenerative disk and joint disease.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & 2010); 38 C.F.R. §§ 3.159, 
3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.
 
The Veteran, a retired chiropractor, asserts that his right 
shoulder disorder is secondary to the service-connected lumbar 
disability due to the use of a cane in his right hand for the 
service-connected disorder.  The appellant, because of his 
medical background, is competent to opine the etiology of his 
right shoulder disability.  38 C.F.R. § 3.159; Pond v. West, 12 
Vet. App. 341, 345 (1999).  

In February 2009 a VA examiner, a physician, stated that it is 
reasonable to assume that using the cane in the right hand for 
many years could have aggravated his right shoulder disability.  
Thus, there is competent medical evidence showing that the right 
shoulder disorder was aggravated by the lumbar disability.  As 
the preponderance of the evidence is not against finding that the 
right shoulder disorder was aggravated by the lumbar disability, 
service connection is in order under this limited theory of 
entitlement.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310(b); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
To this extent, the benefit sought on appeal is allowed.






ORDER

Entitlement to service connection for right shoulder capsulitis 
and tendonitis secondary to a lumbar strain with degenerative 
disk and joint disease by means of aggravation is granted.


REMAND

A November 2007 VA neuropsychological report contains a diagnosis 
of cognitive disorder not otherwise specified and reflects that 
the Veteran has been taking opiates and benzodiazepines, both of 
which can cause memory impairment.  The appellant has been taking 
opiates for pain.  A January 2008 VA treatment record shows that 
the VA psychologist who interpreted the neuropsychological 
testing opined that his cognitive impairments were secondary to 
chronic pain, depression, and medication side effects.  The 
psychologist also noted, however, that the Veteran's cognitive 
impairment may an early sign of dementia.  In light of this 
evidence, a VA examination is necessary for the adjudication of 
the claim.

The RO granted entitlement to service connection for a lumbar 
strain effective August 12, 2003.  That date is prior to 
September 26, 2003, the effective date for the current criteria 
for evaluating general diseases and injuries of the spine.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003).  Hence, the regulation as it 
existed prior to the change is applicable to the appellant's 
claim for the periods prior to and after the dates of the 
respective regulatory changes.  The revised regulations are only 
applicable from the effective dates of the change forward.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Although the RO 
included the former Diagnostic Code 5292 (limitation of motion of 
the lumbar spine) in an October 2006 statement of the case, the 
RO did not provide the Veteran the former Diagnostic Code 5295 
(lumbosacral strain).  VA must provide the appellant this 
Diagnostic Code because that code is applicable to his increased 
rating claim.

The Board notes that at the September 2003 VA examination 
"true" (sic) lumbar flexion was to 45 degrees.  At the May 2005 
VA examination lumbar forward flexion was to 60 degrees.  A June 
2006 VA outpatient treatment record, however, revealed that 
forward lumbar flexion was to only 30 degrees.  At the February 
2009 VA examination, lumbar forward flexion was to 40 degrees.  
The RO must consider these limitations of flexion in determining 
whether an increased rating is warranted.  Fenderson v. West, 12 
Vet. App. 119 (1999) (Multiple (staged) ratings may be assigned 
for different periods of time during the pendency of the appeal.) 

At his July 2010 hearing, the Veteran reported that he was still 
being treated at the VA medical center in Reno, Nevada, for his 
lumbar disorder.  The RO last obtained treatment records from 
that facility in October 2009.  Hence, more recent records must 
be secured from that facility.

Finally, the Veteran testified that his lumbar disability had 
worsened since his last VA examination in February 2009.  The 
United States Court of Appeals for Veterans Claims (the Court) 
has held that when a veteran alleges that his service-connected 
disability has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(a veteran is entitled to a new examination after a two-year 
period between the last VA examination and a veteran's contention 
that the pertinent disability had increased in severity).  
Therefore, a current examination is necessary for this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with 
all pertinent regulations governing his 
lumbar disorder which were in effect prior 
to September 26, 2003, to specifically 
include 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).

2.  The RO must obtain any treatment 
records from the Reno, Nevada, VA Medical 
Center since October 2009.  Any such 
records should be associated with the 
Veteran's VA claims folder.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

3.  Thereafter, the Veteran should be 
afforded a VA orthopedic examination by a 
physician.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner.  In accordance with the latest 
AMIE worksheets for rating spine 
disabilities, the examiner is to provide a 
detailed review of the appellant's 
pertinent medical history, current 
complaints, and the nature and extent of 
any disability due to a lumbar strain with 
degenerative disk and joint disease.  The 
examiner must address the extent to which 
the Veteran's lumbar disorder affects his 
ability to work.  A complete rationale for 
any opinion offered must be provided.  The 
VA examiner must append a copy of his or 
her curriculum vitae to the examination 
report. 

4.  The RO must also arrange for a 
psychiatric examination, to be conducted by 
a physician, to determine the nature and 
etiology of any diagnosed cognitive 
disorder.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner.  The physician examiner must 
opine whether it is at least as likely as 
not, i.e., is there a 50/50 chance, that 
the use of medication to treat pain 
associated with the Veteran's lumbar strain 
with degenerative disk and joint disease, 
or right shoulder capsulitis causes or 
aggravates any current cognitive disorder.  
A complete rationale for any opinion 
offered must be provided.

In preparing his or her opinion, the 
examining physician must note the following 
terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examining physician is unable to 
provide an opinion that fact must be stated 
and the reasons why an opinion cannot be 
provided explained.  That is, the examining 
doctor must specifically explain why the 
cause of any current psychiatric disorder 
is unknowable.

The VA examiner must append a copy of his 
or her curriculum vitae to the examination 
report. 

5.  The Veteran is to be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for any 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655 (2010).  

6.  After the development requested is 
completed, the RO should review all 
examination reports to ensure that they are 
in complete compliance with the directives 
of this REMAND.  If any report is deficient 
in any manner, the RO must implement 
corrective procedures at once

7.  The RO must contact the VA Regional 
Counsel in San Francisco, California, and 
request that office to provide a written 
opinion addressing whether California law 
permits chiropractors to diagnose and treat 
memory disorders.  Appropriate citation to 
controlling authority should be provided.

8.  Thereafter, the RO must readjudicate 
the claims of entitlement to service 
connection for memory loss and an increased 
rating for a lumbar disability, with 
consideration of the old and new criteria 
for rating lumbar strain.  The RO must 
determine whether the findings of limited 
flexion presented above in the remand 
warrant an increased evaluation.  If any 
benefit is not granted, the appellant and 
his representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


